Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grant et al. (US 5,271,543).
Regarding claim 1, Grant et al. disclose a trocar assembly (60/70) for releasable engagement with an adapter assembly of a surgical stapling instrument (capable of being configured to be releasably adaptable to a surgical stapling instrument - if this interpretation is not found sufficient, the rejection of claim 14 below provides a releasable engagement), the trocar assembly comprising: a housing (75) including a tubular body and defining a longitudinal axis; and a trocar mechanism (70/60/200 and numerous other associated components) supported with the housing and movable (a portion thereof being movable) between a retracted position (Figure 6) and an advanced position (Figure 7; col. 22, lines 59-63), the trocar mechanism including a tubular member (70) and a trocar member (60 - containing trocar 200, thereby being a trocar member in a general sense) rotatably supported on a distal end of the tubular member such that the trocar member may be articulated through a plurality of angles in a plurality rotational orientations relative to the tubular member (col. 9, lines 64-66; Figures 2 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US 5,271,543) in view of Shelton et al. (US 2016/0249945).
Regarding claim 14, Grant et al. disclose the trocar assembly as described above but fail to disclose that a bearing assembly is disposed on a proximal end of the housing.
Shelton et al. disclose various surgical assemblies connectable to the same handle, including a circular stapler (3010 - Figure 1 or 10000 - Figures 79-84; ¶[0391]) having a proximal housing portion (10002) and a bearing assembly (10011) at the proximal end of the proximal housing portion (Figure 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the housing portion 70/62 of Grant et al. with the proximal housing portion of Shelton et al. (creating a housing as claimed) in order to allow the trocar assembly and various other laparoscopic instruments needed for a procedure to be actuated with the same handle (the various advantages of this being apparent to one skilled in the art; such as allowing easy replacement of a broken handle).

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new interpretation of Grant et al.  It is noted that in the interview of June 1st 2022, and documented in the accompanied interview summary, it was explained that the proposed amendment to claim 1 may still be anticipated by Grant et al. by matching other components to the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771